Citation Nr: 1734764	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to December 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a videoconference was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2015 and December 2015 this case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this matter was remanded twice before (and regrets the delay in final adjudication inherent with another delay).  However, there has not been substantial compliance with previous remand directives, and corrective action remains necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's STRs note complaints of back pain in service.  In October 1972 he was seen for complaints of back pain.  In December 1973, he was seen for low back pain and left leg weakness; X-rays at the time were negative.  In July 1974 he was treated for a backache which was believed to be kidney-related, from a urinary tract infection.  In September 1975, he reported experiencing back pain and right leg numbness after playing baseball.  It was determined to be a low back strain; X-rays were negative for fracture or dislocation.

Private treatment records show the Veteran has diagnoses of, and receives treatment for, lumbar spinal stenosis, disk herniation, and lumbar radiculopathy.  A November 2010 private MRI found mild lumbar spondylosis and mild central stenosis at L3-4.

On June 20111 VA examination the diagnoses were degeneration with 2-3 millimeter posterior osteophytes at L2-L3 with mild flattening, L3-L4 spinal stenosis, and L4-L5 and L5-S1 osteophyte complex with chronic low back pain.  The examiner reviewed the Veteran's complaints of back pain in service, the normal September 1975 X-rays, as well as his current complaints of daily low back pain with radiation down the left leg and occasional left leg numbness, and opined that there was insufficient evidence to support a finding that the Veteran's current lumber spine disabilities were related to his service without resorting to mere speculation.

An October 2011 private treatment record notes diagnoses of spinal stenosis, lumbosacral spondylosis, and lumbosacral neuritis.  The Veteran reported experiencing symptoms at a much younger age while playing football in the service.  The provider noted that "his symptoms are consistent with this history."

At the April 2015 videoconference hearing the Veteran testified that he injured his back on several occasions in service and has continuously sought treatment for his back since separation from service.

The Board's June 2015 remand ordered an orthopedic examination to secure a medical opinion regarding the etiology of his back disability, and in particular whether it is related to complaints/injuries in service.  It was specifically noted that a finding of a normal X-ray in September 1975 (cited by the June 2011 VA examiner) when there was alleged to be a soft tissue injury does not address whether residuals of the injury may have evolved to some of the pathology now found.  The examiner was to provide rationale for all opinions, and to comment on the opinions already in the record (specifically the October 2011 private medical opinion that concluded that the Veteran's symptoms are consistent with a history of back pain since injury in service).  

On August 2015 VA examination pursuant to the Board's remand the examiner found diagnoses of multilevel degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS), and spinal stenosis of L3-L4.  The examiner stated that DDD, IVDS, spinal stenosis, and spondylosis are usually degenerative in nature with the exception of either a history of high impact trauma or congenital anomalies which were not present in the Veteran's history.  Concerning IVDS, DDD, and L3-L4 spinal stenosis, the examiner noted that they were less likely than not related to service, while also concluding that "injury mechanisms, the time off duty, and the change in clinical findings are consistent with a history of chronic lumbar strain over which the degenerative changes have been superimposed."  The Board has previously found this opinion to be inconsistent (in finding that the diagnoses are DDD, IVDS, and spinal stenosis then noting that the Veteran has chronic lumber strain on which the diagnoses are superimposed).  Additionally, this opinion is incomplete in that while noting that the Veteran's DDD, IVDS, and lumbar stenosis are degenerative in nature and not trauma-related it does not address whether chronic lumbar strain may have contributed to/been a risk factor for development or acceleration of the degenerative process.  Finally, this opinion was nonresponse to the Board's remand directives requesting the examiner to address the October 2011 private opinion.

The Board's December 2015 remand requested an addendum medical opinion to the August 2015 VA examination report.  The examiner was specifically asked to identify the etiology of the previously diagnosed back disabilities (DDD, IVDS, and spinal stenosis) and address whether the Veteran's noted lumbar strain was a risk factor for development or acceleration of DDD, IVDS or spinal stenosis.  Finally, the examiner was again asked to comment on (express agreement or disagreement, with) the October 2011 private opinion indicating that the Veteran's symptoms are consistent with a history of pain since service following an injury playing sports therein.  The examiner did not address whether the lumbar strain was a risk factor for development of the current diagnoses or offer comment on the October 2011 private medical opinion.  The Board finds that the January 2016 addendum opinion offered by the examiner is nonresponsive to these requests.  Accordingly, another remand to obtain an adequate medical opinion in this matter is necessary.  In light of the repeated nonresponsiveness of the August 2015 examiner review by another physician is requested. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedic surgeon/orthopedist (other than the August 2015 examiner) for review and an advisory medical opinion regarding the etiology of the Veteran's low back disability, and in particular whether it is related to his complaints in service.  If further examination of the Veteran is deemed necessary, such should be arranged.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a)  Please identify by diagnosis each low back disability found/shown by the record (to include chronic strain, DDD, IVDS, and spinal stenosis).  

(b)  Please identify the likely etiology for each low back disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include the documented complaints and injury therein?  [The rationale provided must acknowledge the Veteran's reports of continuing low back symptoms since injury in service, and the examiner must include comment on (express agreement or disagreement with) the October 2011 private provider's opinion indicating that the Veteran's symptoms are consistent with a history of pain since service following an injury playing sports therein.

(c)  If a low back disability diagnosed is found to be unrelated to complaints and injuries in service, please identify the etiology considered more likely.  

(d)  Is chronic lumbar strain a risk factor for development or acceleration of lumbar DDD, IVDS, or spinal stenosis?

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record; ensure all development sought is completed as requested; and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

